Exhibit 10.3





SECURITY AGREEMENT (Borrower)
(Floating Lien)


This SECURITY AGREEMENT dated as of March 31, 2016 (this “Agreement”), is
between A-Mark Precious Metals, Inc., a Delaware corporation (the “Debtor”), and
Coöperatieve Rabobank U.A., New York Branch (“Rabobank”), in its capacity as
Administrative Agent (as defined in the Credit Agreement referred to below) on
behalf of and for the ratable benefit of itself in such capacity, the Lenders
(as defined in the Credit Agreement referred to below) (said administrative
agent, together with its successors and assigns, in such capacity, is referred
to herein as the “Secured Party”) and in its individual capacity as a depositary
bank.
W I T N E S S E T H :
WHEREAS, the Debtor, the Lenders, Coöperatieve Rabobank U.A., New York Branch in
its capacity as the Administrative Agent and certain other parties are parties
to an Uncommitted Credit Agreement dated as of the date hereof (herein, as at
any time amended, extended, restated, renewed or modified, the “Credit
Agreement”), pursuant to which the Lenders have agreed, subject to the terms and
conditions set forth therein, to extend loans and other financial accommodations
to the Debtor in accordance with the terms thereof;
WHEREAS, it is a condition to the Lenders extending credit pursuant to the
Credit Agreement that the Debtor enter into this Agreement.
NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, IT IS AGREED as follows:
Section 1.Terms. Unless otherwise defined herein, terms used in this Agreement
and defined in the Credit Agreement shall have the meaning specified therefor in
the Credit Agreement. Terms used in this Agreement, which are not otherwise
defined in this Agreement or the Credit Agreement and which are defined in the
UCC, shall have the same meanings herein as in the UCC. However, if a term is
defined in the UCC differently than in another Article of the Uniform Commercial
Code of the State of New York as in effect from time to time, the term has the
meaning specified in the UCC. As used herein, the following terms shall have the
meanings specified:
“Accounts” has the meaning specified therefor in clause (ii) of the definition
of Collateral.
“Assigned Agreements” means all present and future contracts and agreements of
the Debtor including, without limitation, the agreements described in Schedule 1
annexed hereto.
“Collateral” means all of the Debtor's right, title and interest in, under or
arising out of each and all of the following, other than Excluded Collateral:

- 1 –





--------------------------------------------------------------------------------

Exhibit 10.3



All personal property and fixtures of the Debtor of every type and description,
wherever located and now existing or hereafter arising or acquired, tangible or
intangible, including but not limited to the following:
(i)
all of the Debtor's present and future goods including, without limitation:

(a)
all inventory, whether raw materials, in process or finished, all material
usable in processing the same and all documents, documents of title, bills of
lading, dock warrants, holding certificates, dock receipts, pipeline tickets and
warehouse receipts (whether negotiable or non-negotiable) covering any inventory
(all of the foregoing, “Inventory”), including without limitation Inventory
located at the locations listed on the Perfection Certificate; and

(b)
all machinery, equipment, vehicles and trucks (the “Equipment”) employed in
connection with the Debtor's business or owned by the Debtor, together with all
present and future additions, attachments and accessions thereto and all
substitutions therefor and replacements thereof, including without limitation
Equipment located at the locations listed on the Perfection Certificate;

(ii)
all of the Debtor's present and future accounts, accounts receivable, payment
intangibles, general intangibles, claims, contracts, contract rights, supporting
obligations and rights to receive payment or other consideration (herein
sometimes referred to collectively as “Accounts”), including but not limited to
the Debtor's rights (including rights to payment and performance) under all
Assigned Agreements, if any, listed in Schedule 1 annexed hereto (and any
supplements thereto) and all Patents, Trademarks and copyrights, together with

(a)
all claims, rights, powers, privileges and remedies of the Debtor relating
thereto or arising in connection therewith including, without limitation, all
rights of the Debtor to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option and to give or
receive any notice, consent, waiver or approval, together with all power and
authority to demand, receive, enforce, collect or receipt for any of the
foregoing or any property which is the subject of any of the Assigned
Agreements, to enforce or execute any checks, or other instruments or orders, to
file any claims and to take any action which (in the opinion of the Secured
Party or the Required Lenders) may be necessary or advisable in connection with
any of the foregoing,

(b)
all supporting obligations and all liens, security, guaranties, endorsements,
warranties and indemnities and all insurance and claims for insurance relating
thereto or arising in connection therewith,


- 2 –





--------------------------------------------------------------------------------

Exhibit 10.3



(c)
all rights to property forming the subject matter of the Accounts including,
without limitation, rights to stoppage in transit, rights of reclamation and
rights to returned or repossessed property,

(d)
all writings relating thereto or arising in connection therewith including,
without limitation, all notes, contracts, security agreements, guaranties,
chattel paper and other evidence of indebtedness or security, all
powers‑of‑attorney, all books, records, ledger cards and invoices, all credit
information, reports or memorandums and all evidence of filings or registrations
relating thereto,

(e)
all inventions, processes, production methods, proprietary information,
know‑how, trade secrets, copyrights, trade names, service marks, logos and the
like owned or used by the Debtor and the goodwill relating to the same, and all
licenses or other agreements granted to the Debtor with respect to any of the
foregoing, in each case whether now or hereafter owned or used, all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer equipment, software, programs and the
like pertaining to the business or operations of the Debtor whether or not in,
on or about any of its plants, business locations or warehouses, all field
repair data, sales data and other information relating to sales or service of
products now or hereafter manufactured whether or not in, on or about any of its
plants, business locations or warehouses and all accounting information
pertaining to operations in, on or about any of its business locations,
warehouses or plants, and all media in which or on which any of the Debtor’s
information or knowledge or data is stored or contained, and all computer
programs used for the compilation or printout of such information, knowledge,
records or data, and

(f)
all accounts, payment intangibles, contract rights, general intangibles and
other property rights of any nature whatsoever arising out of or in connection
with the foregoing, including without limitation, payments due and to become
due, whether as repayments, reimbursements, contractual obligations,
indemnities, damages or otherwise;

(iii)
all other present and future personal property of the Debtor of any nature
whatsoever, including, without limitation, all deposit accounts, bank accounts,
deposits (whether general or special), certificates of deposit, credit balances,
documents, contract rights, investment property, securities, commodities and
securities trading accounts, commodity contracts, futures contracts, derivative
contracts, foreign exchange contracts, options, cash, lockbox accounts, exchange
agreements, letters of credit and proceeds thereof, advices of credit,
letter-of-


- 3 –





--------------------------------------------------------------------------------

Exhibit 10.3



credit rights (whether or not the letter of credit is evidenced by a writing),
inventory, general intangibles, tax refund claims, judgments, actions, amounts
received as a settlement of litigation or arbitration, commercial tort claims
(including, without limitation, such commercial tort claims set forth in the
Perfection Certificate), tort claims, interests in Subsidiaries, farm products,
insurance claims, instruments, promissory notes, chattel paper (whether tangible
or electronic), furniture, furnishings, fixtures, tools, supplies, appliances,
plans and drawings, together with all books and records relating to the Debtor’s
business, and all computer programs, software and files; and
(iv)
all additions, accessions, replacements, substitutions and improvements and all
products and proceeds including, without limitation, proceeds of insurance, of
any and all of the foregoing property.



“Equipment” has the meaning specified therefor in clause (i) of the definition
of Collateral.
“Excluded Collateral” means Equity Interests of Special Affiliates.
“Inventory” has the meaning specified therefor in clause (i) of the definition
of Collateral.
“Notes” has the meaning given to such term in the Credit Agreement.
“Patents” means (i) all United States or other patents which the Debtor may from
time to time possess or be otherwise entitled to use, including without
limitation those (if any) listed on Schedule 2 to this Agreement and all
licenses of United States or other patents which Debtor may from time to time
possess or be otherwise entitled to use, including without limitation those (if
any) listed on Schedule 2 (together with the patents described in Section 7
hereof), (ii) all re‑issues, divisions, continuations, renewals, extensions and
continuations‑in‑part thereof, (iii) the right to sue for past, present and
future infringements of the foregoing, and (iv) all rights corresponding to all
of the foregoing throughout the world.
“Perfection Certificate” has the meaning specified therefor in Section 3(d).
“Secured Creditors” means collectively, the Secured Party and the Lenders.
“Secured Obligations” means the principal of, and interest on, the Loans and the
Notes and all other indebtedness, liabilities and Obligations of the Debtor to
the Secured Party and the Lenders, now existing or hereafter arising (including
future advances) under, in connection with or relating to this Agreement, the
Credit Agreement and the other Loan Documents (including, without limitation,
the Fee Letter and the Engagement Letter) whether absolute or contingent,
matured or unmatured, direct or indirect, liquidated or unliquidated,
contractual or tortious, joint or several, due or to become due, including,
without limitation, all obligations related to, and interest on, the foregoing
arising or accruing after the commencement of any bankruptcy, insolvency,
receivership, liquidation, reorganization or similar proceeding against the
Debtor.

- 4 –





--------------------------------------------------------------------------------

Exhibit 10.3



“SGB Note” shall mean the promissory note dated December 4, 2014 (as amended,
supplemented or otherwise modified from time to time) made by Silver Gold Bull,
Inc., an Alberta, Canada corporation in favor of the Borrower in the initial
principal amount of US$1,000,000.
“Trademarks” shall mean (i) all United States or other trademarks which the
Debtor may from time to time possess or be otherwise entitled to use, including
without limitation those (if any) listed on Schedule 2 to this Agreement,
together with the goodwill of the business connected with the use of, and
symbolized by, such trademarks, (ii) all re‑issues, divisions, continuations,
renewals, extensions and continuations‑in‑part thereof, (iii) the right to sue
for past, present and future infringements of the foregoing, and (iv) all rights
corresponding to all of the foregoing throughout the world.
“UCC” shall mean Article 9 of the Uniform Commercial Code of the State of New
York as in effect from time to time.
Section 2.Security Interests.
(a)As security for the payment and performance of all Secured Obligations, the
Debtor does hereby assign to the Secured Party and does hereby grant to the
Secured Party for the ratable benefit of the Secured Creditors a continuing
security interest in and lien on all of the Collateral.
(b)If the Debtor shall at any time acquire a commercial tort claim which the
Debtor reasonably believes based upon then-current information is likely to
result in a judgment in favor of the Debtor in excess of $100,000, the Debtor
shall promptly notify the Secured Party in a writing signed by the Debtor of the
brief details thereof and grant to the Secured Party in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Secured Party.
Section 3.General Representations, Warranties and Covenants. The Debtor
represents, warrants and covenants as follows:
(a)    Full Recourse.     This Agreement is made with full recourse to the
Debtor and the Debtor acknowledges that the Secured Party is entering into this
Agreement in reliance upon all the warranties, representations, covenants and
agreements of the Debtor contained herein, in the Credit Agreement and the other
Loan Documents and otherwise made in writing in connection herewith or
therewith.
(b)    No Other Liens.    Except for the security interest of the Secured Party
therein, the Debtor is, and as to Collateral acquired from time to time after
the date hereof the Debtor will be, the owner of all the Collateral free from
any lien, security interest, encumbrance or other right, title or interest of
any Person (other than Permitted Encumbrances), and the Debtor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Secured Party.

- 5 –





--------------------------------------------------------------------------------

Exhibit 10.3



(c)    No Other Financing Statements     There is no financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) now on file or registered in any public office covering any
interest of any kind in the Collateral, or intended so to be, which has not been
terminated or released by the secured party named therein, (other than with
respect to Permitted Encumbrances). The Debtor will not execute and will not
permit to be on file in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interest of the Secured Party
hereby granted and financing statements relating to Permitted Encumbrances.
(d)    Representations and Warranties Concerning Debtor's Legal Status. The
Debtor has previously delivered or is delivering together with this Agreement to
the Secured Party a certificate completed and signed by the Debtor and entitled
"Perfection Certificate" substantially in the form attached hereto as Exhibit A
(the "Perfection Certificate"). The Debtor represents and warrants to the
Secured Party as follows: (a) the Debtor's exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (b) the Debtor is
an organization of the type, and is organized in the jurisdiction set forth, in
the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
the Debtor's organizational identification number or accurately states that the
Debtor has none; (d) the Perfection Certificate accurately sets forth the
Debtor's place of business or, if more than one, its chief executive office, as
well as the Debtor's mailing address, if different; (e) the Debtor is a
registered organization and is not a transmitting utility; (f) all other
information set forth on the Perfection Certificate pertaining to the Debtor is
accurate and complete; and (g) there has been no change in any information
provided in the Perfection Certificate since the date on which it was executed
by the Debtor.
(e)    Locations of Collateral.     The Debtor has no Collateral at any location
except the location(s) listed on the Perfection Certificate or listed on its
weekly Borrowing Base Certificate, or in transit. The Debtor will not move any
Collateral included on the Borrowing Base to, or place any Collateral included
on the Borrowing Base at, any other location except such new location(s) as the
Debtor may establish in accordance with the next sentence of this Section 3(e).
The Debtor shall establish no such new location until (A) it shall have given to
the Secured Party not less than 20 days prior written notice of its intention so
to do, clearly describing such new location and providing such other information
in connection therewith as the Secured Party may request, and (B) with respect
to such new location, it shall have taken such action, satisfactory to the
Secured Party (including, without limitation, all action required by Section 8
hereof), to maintain the security interest of the Secured Party in such
Collateral at all times fully perfected with the same priority and in full force
and effect.
(f)    Covenants Concerning Debtor's Legal Status. The Debtor covenants with the
Secured Party as follows: (i) without providing at least 30 days prior written
notice to the Secured Party, the Debtor will not change its name, its place of
business or, if more than one place of business, its chief executive office, or
its mailing address and with respect to any such new location, the Debtor shall
have taken such action satisfactory to the Secured Party (including, without
limitation, all action required by Section 8 hereof), to maintain the security

- 6 –





--------------------------------------------------------------------------------

Exhibit 10.3



interest of the Secured Party hereunder at all times fully perfected with the
same priority and in full force and effect; (ii) if the Debtor does not have an
organizational identification number and later obtains one, the Debtor shall
forthwith notify the Secured Party of such organizational identification number;
and (iii) the Debtor will not change its type of organization, jurisdiction of
organization, other legal structure or organizational identification number if
it has one. The only original books of account and records of the Debtor
relating thereto are and will continue to be kept at its chief executive office
or such new location as the Debtor may establish in accordance with clause
(f)(i) above.
(g)    Insurance.     At the Debtor's own expense, the Debtor will: (i) without
limiting the provisions of the Credit Agreement, keep the Collateral fully
insured at all times with financially sound and responsible insurance carriers
against loss or damage by fire and other risks, casualties and contingencies and
in such manner and to the same extent that like properties are customarily so
insured by other entities engaged in the same or similar businesses and keep
adequate insurance at all times against liability on account of damage to
persons and properties and under all applicable workmen's compensation laws, by
insurers and in amounts satisfactory to the Secured Party and the Required
Lenders (but not less than the amounts customarily maintained by entities in the
same or similar businesses), for the benefit of the Debtor and the Secured
Creditors, and (ii) upon request by the Secured Party or the Required Lenders,
promptly deliver certified copies of the insurance policies or certificates
thereof to the Secured Party. In addition, all such property and casualty
insurance shall be payable to the Secured Party as loss payee in accordance with
Section 3(h) below. Each insurance policy for liability insurance shall name the
Secured Party as an additional insured. All policies of insurance shall provide
for at least 30 days prior written cancellation notice to the Secured Party. In
the event of failure by the Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, and after notice to Debtor,
obtain such insurance and charge the amount thereof to the Debtor.
(h)    Assignment of Insurance.     As security for the payment and performance
of all Secured Obligations, the Debtor hereby assigns to the Secured Party for
the ratable benefit of the Secured Creditors, all of the Debtor's right, title
and interest in and to any and all moneys which may become due and payable with
respect to the Collateral under any policy insuring the Collateral, including
return of unearned premium, and directs each insurance company to make payment
of the proceeds of each claim in excess of $25,000 and the proceeds of all
claims in excess of $100,000 in the aggregate per calendar year, directly to the
Secured Party which, subject to the following sentence, such amounts shall be
promptly disbursed by the Secured Party to the Debtor. After the occurrence and
during the continuance of any Event of Default or after the Required Lenders
shall have demanded payment of the Secured Obligations, all insurance proceeds
and unearned premiums which may at any time be paid to or received by the
Secured Party shall be held by the Secured Party and applied as provided in
Section 10 hereof.
(i)    Use of Collateral; Certain Laws; No Farm Products; Taxes and Charges. The
Debtor will keep the Collateral in good condition at all times (normal wear and
tear excepted) and will not use any Collateral in violation of any statute,
ordinance or applicable

- 7 –





--------------------------------------------------------------------------------

Exhibit 10.3



insurance policy. The Debtor is and shall at all times remain in compliance with
the provisions of the Fair Labor Standards Act, including the minimum wage and
overtime rules of that Act, and covenants that it will continue to comply with
the provisions of such Act. None of the Collateral is or is proceeds of “farm
products”. None of the account debtors or other Persons obligated on any
Collateral is a governmental authority or agency subject to the Federal
Assignment of Claims Act or any similar statute of any governmental authority.
Except as otherwise permitted under the Credit Agreement, the Debtor will
promptly pay (A) all taxes and assessments levied against any Collateral, (B)
all storage, transportation and warehouse charges relating to any Collateral and
(C) all other claims and charges, non-payment of which could result in a Lien on
any Collateral.
(j)    Limitations on Sale and Transfer.     The Debtor will not sell, transfer,
change the registration, if any, dispose of, attempt to dispose of, modify or
abandon any Collateral (except for sales of Inventory in the ordinary course of
business for fair consideration), provided that the Debtor may sell or otherwise
dispose of obsolete or worn out Collateral no longer used or useful in its
business if the Debtor shall, in the case of Collateral necessary for the
conduct of the business of the Debtor, first or substantially simultaneously
replace the same with new property of substantially equal or of greater value
which shall forthwith become subject to the security interest provided for
herein.
(k)    No Claims Against Secured Party.     The Debtor will not assert against
the Secured Party any claim or defense which the Debtor may have against any
seller of the Collateral or any part thereof or against any other Person with
respect to the Collateral or any part thereof. The Debtor shall retain all
liability and responsibility in connection with the Collateral, and the
liability of the Debtor to pay the Secured Obligations shall in no way be
affected or diminished by reason of the fact that any Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to the
Debtor.
(l)    Customer Lists.     The Debtor will maintain the confidentiality of all
customer lists and not sell or otherwise dispose of such lists but may license
the use of such customer lists, Debtor shall deliver copies thereof to the
Secured Party upon its request. Secured Party shall maintain the confidentiality
of all such customer lists.
(m)    No Inconsistent Agreements.     The Debtor will not enter into any
agreement or take any other action that is materially inconsistent with the
Debtor's obligations under this Agreement or that would impair the perfected
security interest of the Secured Party in any Collateral or other rights of the
Secured Party under this Agreement.
(n)    Blocked Accounts.     The Debtor shall cause all proceeds of Collateral
to be paid directly to an account subject to a Control Agreement or otherwise
under the control of the Secured Party. If any such proceeds shall be received
by the Debtor, such proceeds shall be promptly transferred to an account subject
to a Control Agreement or otherwise under the control of the Secured Party, in
precisely the form received except for endorsement by the Debtor when required,
and until so transferred shall be held in trust by the Debtor for and as
property of the Secured Party and shall not be commingled with other property of
the Debtor or any other Person. Notwithstanding the foregoing, so long as no
Event of Default shall have occurred and

- 8 –





--------------------------------------------------------------------------------

Exhibit 10.3



be continuing and the Required Lenders shall not have demanded payment of the
Secured Obligations, the Debtor shall be permitted to access funds deposited in
any such account that is subject to a Control Agreement or otherwise under the
control of the Secured Party.
(o)    Notice of Instruments, Investments Property, etc.     The Debtor shall
promptly notify the Secured Party from time to time if any Collateral shall
consist of instruments, money, tangible chattel paper, promissory notes, drafts,
acceptances, securities or other investment property, deposit accounts,
letter-of-credit rights or documents, and at the request of the Secured Party,
the Debtor shall promptly (and, in any event, within two Business Days) comply
with the instructions of the Secured Party relating to such Collateral,
including instructions to deliver such Collateral to the Secured Party at the
time, place and manner specified in such request and accompanied by such
instruments of transfer or assignment as the Secured Party may from time to time
request. This Section shall not apply to Collateral having a value less than
$100,000 in the aggregate or Collateral in the form of money with a value of
less than $50,000.
(p)    Secured Party May Perform, Appear in Proceedings, etc. If the Debtor
shall fail to make any payment or to perform any of its obligations under this
Agreement, the Secured Party may (but without obligation on the Secured Party's
part to do so, with notice but not demand on the Debtor and without releasing
the Debtor from any obligation hereunder) make or do the same in such manner and
to such extent as the Secured Party may deem necessary, including specifically,
without limiting the general powers, the right to appear in and defend any
action or proceeding purporting to affect the Collateral or the security
interests granted hereunder, and the Secured Party may also perform and
discharge each and every obligation, covenant and agreement of the Debtor
contained in any Assigned Agreement and, in exercising any such powers, pay
necessary costs and expenses, employ counsel and incur and pay reasonable
attorneys' fees. All costs, expenses and fees so incurred by the Secured Party
shall be added to the amount of the indebtedness secured hereby and shall be
payable on demand with interest at the Default Rate from time to time in effect.
(q)    Collateral and Secured Party’s Possession.    The Secured Party’s sole
duty with respect to Collateral in its possession shall be to use reasonable
care in the custody and preservation of Collateral in its possession which shall
in no event include taking any steps to preserve rights against third parties.
(r)    Marshalling.     To the extent that it lawfully may, the Debtor hereby
agrees that it will not invoke any law relating to the marshalling of collateral
which might cause delay in or impede the enforcement of the Secured Party’s
rights and remedies under this Agreement or any other Loan Document or require
the Secured Party to resort to any Collateral or any rights or remedies in any
particular order, and, to the extent that it lawfully may, the Debtor hereby
irrevocably waives the benefits of all such laws.
(s)    Material Adverse Effect.    The Debtor shall promptly notify the Secured
Party in writing of (i) any Lien (other than Permitted Encumbrances) or claim
asserted against any Collateral and (ii) the occurrence of any other event which
would have a material

- 9 –





--------------------------------------------------------------------------------

Exhibit 10.3



adverse effect on the aggregate value of the Collateral or on the Liens created
hereunder or under any other Loan Document.
(t)    Further Assurances.    The Debtor shall, at the request of the Secured
Party, furnish the Secured Party, as often as the Secured Party shall reasonably
request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Secured Party may reasonably request, all in form and substance acceptable to
the Secured Party.
Section 4.Special Provisions Concerning Assigned Agreements. The Debtor
represents, warrants and agrees as follows:
(a)    Enforceability.         The Assigned Agreements constitute the legal,
valid and binding obligations of the Debtor and the other parties thereto,
enforceable in accordance with their respective terms, except as may be limited
by (i) laws relating to or affecting creditors' rights and remedies generally
and (ii) general principles of equity.
(b)    Debtor will Perform.     The Debtor will perform and discharge each and
every obligation, covenant and agreement to be performed by the Debtor under the
Assigned Agreements except to the extent otherwise permitted under the Credit
Agreement.
(c)    Debtor will Enforce.    Unless and until the Secured Party terminates the
Debtor’s authority to do so, such termination to be permitted only after the
occurrence and during the continuance of any Event of Default or after the
Required Lenders shall have demanded payment of the Secured Obligations, the
Debtor will diligently seek to enforce or secure the performance of each and
every material obligation, covenant, condition and agreement contained in the
Assigned Agreements to be performed by the other parties thereto.
(d)    No Modification.     The Debtor will not modify, amend or agree to vary
any of the Assigned Agreements in a manner that would materially reduce the
value thereof or otherwise act or fail to act in a manner likely (directly or
indirectly) to entitle any party thereto to claim that the Debtor is in default
under the terms thereof which default would reduce the value thereof.
(e)    No Termination.     The Debtor will not terminate or permit the
termination of any Assigned Agreement in a manner that would materially reduce
the value thereof.
(f)    No Release.     The Debtor will not waive or in any manner release or
discharge any party to any Assigned Agreement from any of the obligations,
covenants, conditions and agreements to be performed by it under such Assigned
Agreement including, without limitation, the obligation to make all payments in
the manner and at the time and places specified, the result of which would
materially reduce the value thereof.

- 10 –





--------------------------------------------------------------------------------

Exhibit 10.3



(g)    Defend Actions.     The Debtor will appear in and defend every action or
proceeding arising under, growing out of or in any manner connected with any of
the Assigned Agreements or the obligations, duties or liabilities of the Debtor
and any party thereunder.
(h)    Copies of Notices.     If required by the Credit Agreement or, upon the
written request of the Secured Party or the Required Lenders, the Debtor will
send to the Secured Party and the Lenders copies of all material notices,
documents and other papers furnished or received by it with respect to any of
the Assigned Agreements.
Section 5.Special Provisions Concerning Accounts, etc.
(a)    Certain Representations.     As of the time when each Account arises, the
Debtor shall be deemed to have represented and warranted as to each such Account
that, except as disclosed in writing to the Lenders, such Account and all papers
and documents relating thereto are genuine and in all respects what they purport
to be, and:
(i)will represent the genuine, legal, valid, binding and enforceable obligation
of the Account debtor thereunder (except as may be limited by (i) laws relating
to or affecting creditors' rights and remedies generally and (ii) general
principles of equity) evidencing indebtedness unpaid and owed to the Debtor by
such Account debtor arising out of the completed performance of labor or
services or the completed sale and delivery of or lease of goods or both and in
an amount set forth in the invoice or other documents evidencing the Account;
(ii)will, except for the original or duplicate invoice sent to the Account
debtor thereunder evidencing such Account, be the only original writings
evidencing the obligation of the Account debtor thereunder;
(iii)will evidence true and undisputed obligations enforceable in accordance
with their respective terms or to any defenses, set‑offs, deductions,
recoupments or counterclaims, or stamp or other taxes, except for defenses,
setoffs, deductions, recoupments, counterclaims, stamp or other taxes; and
(iv)will be in compliance with and will conform in all respects with all
applicable federal, state and local laws (including applicable usury laws) and
applicable laws of any relevant foreign jurisdiction.
(b)    Maintain Records, etc.     The Debtor will keep and maintain at the
Debtor's own cost and expense satisfactory and complete records of the Accounts,
including, but not limited to, records of all payments received, all credits
granted, all merchandise returned and all other dealings therewith, and the
Debtor will make the same available to the Secured Party and its representatives
for review and copying, at the Debtor's own cost and expense, at all times
during regular business hours and at such intervals as the Secured Party may
reasonably request in its sole discretion. The Debtor shall, at the Debtor's own
cost and expense, deliver copies of all documents evidencing the Accounts and
such books and records to the Secured Party or to its representatives upon its
or the Required Lenders’ demand at any time. At the request of the Secured
Party, the Debtor shall legend, in form and manner satisfactory to the Secured
Party, the

- 11 –





--------------------------------------------------------------------------------

Exhibit 10.3



books, records and documents of the Debtor evidencing or pertaining to the
Accounts with an appropriate reference to the fact that the Accounts have been
assigned to the Secured Party and that the Secured Party has a security interest
therein.
(c)    No Modifications, etc.     The Debtor will not rescind or cancel any
indebtedness or obligation evidenced by any Account, modify any term thereof,
make any adjustment with respect thereto, extend or renew the same or compromise
or settle any dispute, claim, suit or legal proceeding relating thereto, having
a value of more than $100,000 individually or $500,000 in the aggregate, or sell
any Account or interest therein, without the prior written consent of the
Secured Party (which consent shall not be unreasonably withheld at any time
prior to the occurrence and continuance of an Event of Default or demand by the
Required Lenders for payment of the Secured Obligations).
(d)    Debtor will Perform.     Subject to the required performance of the
counterparty, the Debtor will duly fulfill all obligations on its part to be
fulfilled under or in connection with each of the Accounts and all contracts
giving rise to any Accounts and will do nothing to impair the rights of the
Secured Party in any of the Accounts.
(e)    Debtor will Collect.     Unless and until the Secured Party terminates
the Debtor’s authority to do so, the Debtor shall diligently seek to collect or
cause to be collected, at the Debtor’s sole cost and expense, from the Account
debtor and other obligors with respect to each Account, as and when due, in
accordance with generally accepted lawful collection procedures any and all
amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account. Nothing contained in this Section 5(e) shall amend or limit the
Debtor’s obligations under Section 3(n) or 5(f).
(f)    (i)    Notice to Account Debtors.    The Debtor shall promptly notify (in
manner, form and substance reasonably satisfactory to the Secured Party and the
Required Lenders) all Persons who are at any time obligated under any Account,
that all payments in respect thereof are to be made to such deposit account as
the Secured Party or the Required Lenders directs;
(ii)    Verification.     The Secured Party may at any time in the name of the
Debtor or the Secured Party, request from the Account debtor or other obligors
verification of any Accounts, provided, that prior to the occurrence and
continuance of and Event of Default or demand by the Required Lenders for
payment of the Secured Obligations, such requests for verifications shall not be
performed more frequently than once per month;
(iii)    Turnover of Proceeds.     The proceeds of the Accounts, if collected by
the Debtor, whether consisting of cash, checks, notes, drafts, money orders,
commercial paper of any kind whatsoever, or other documents received in payment
of the Accounts, shall be promptly (and, in any event, within two Business Days)
(A) deposited into an account subject to a Control Agreement or otherwise under
the control of the Secured Party, or (B) if an Event of Default shall have
occurred and be continuing or if the Required Lenders shall

- 12 –





--------------------------------------------------------------------------------

Exhibit 10.3



have demanded payment of the Secured Obligations, the Debtor shall remit to the
Secured Party, in precisely the form received, except for the endorsement by the
Debtor when required;
(iv)     Trust.     Such proceeds until deposited into an account subject to a
Control Agreement or otherwise under the control of the Secured Party shall be
held in trust by the Debtor for the Secured Party and shall not be commingled
with other funds, money or property, provided, that notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing
and the Required Lenders shall not have demanded payment of the Secured
Obligations, the Debtor shall be permitted to access funds deposited in any such
account; and
(iv)     Final Collection.     Proceeds of the Accounts received by the Secured
Party will be subject to final collection and receipt of proceeds in cash or by
unconditional credit to and accepted by the Secured Party.
Section 6.Special Provisions Concerning Equipment.
The Debtor shall use reasonable commercial efforts to cause the Equipment at all
times to constitute and remain personal property and not to become a fixture,
except to the extent such fixture shall be subject to the first priority
perfected security interest of the Secured Party, subject to Permitted
Encumbrances.
Section 7.Trademarks and Patents.
(a)    If the Debtor has or shall obtain rights to any Trademark or patentable
invention, or is or becomes entitled to the benefit of any Trademark, Patent
application or Patent, any reissue, division, continuation, renewal, extension
or continuation‑in‑part of any Patent, any improvement on any Patent, or any
trade name, service mark, copyright, permit or license, the provisions of
Section 2 shall automatically apply thereto and the Debtor shall give the
Secured Party prompt notice thereof in writing. Upon request of the Secured
Party or the Required Lenders, the Debtor shall execute and deliver any and all
agreements, instruments and documents as the Secured Party or the Required
Lenders may request to confirm the Secured Party’s security interest in any or
all Patents and Trademarks and the goodwill and general intangibles of the
Debtor relating thereto. The Debtor authorizes the Secured Party to execute any
such agreement, instrument or document in the name of the Debtor and to modify
this Agreement by amending Schedule 2 to include any future Patents, Trademarks,
Patent and Trademark applications and other property described in this Section
7(a).
(b)    The Debtor represents and warrants that it has no Patents or Trademarks
or licenses with respect thereto, except such as are listed on Schedule 2
hereto.
Section 8.Financing Statements etc.; Power of Attorney; Documentary Stamp Taxes;
Control; Certain Securities.    
(a)    Financing Statements, Assignments, etc.     The Debtor will, at its own
expense, promptly make, execute, endorse, acknowledge, file and/or deliver to
the Secured Party

- 13 –





--------------------------------------------------------------------------------

Exhibit 10.3



from time to time such lists, descriptions and designations of Inventory,
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments relating to Collateral and take such further steps relating to the
Collateral or to insure the attachment, perfection and first priority of, and
ability of the Secured Party to enforce, its security interest in any of the
Collateral which the Secured Party deems appropriate or advisable. Without
limiting the foregoing, the Debtor shall (i) cause the Secured Party’s name to
be noted as secured party on any certificate of title for a titled good
constituting Collateral if such notation is a condition to attachment,
perfection or priority of, or ability of the Secured Party to enforce, the
Secured Party’s security interest in such Collateral, (ii) comply with each
provision of any statute, regulation or treaty if compliance with such provision
is a condition to attachment, perfection or priority of, or ability of the
Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (iii) obtain governmental and other third party consents and
approvals, including, without limitation, any consent of any licensor, lessor or
other Person obligated on Collateral which may from time to time be necessary
for the execution, delivery and performance by Debtor of this Agreement or the
validity, perfection and priority of the security interest granted hereunder,
and (iv) upon the Secured Party’s request, obtain waivers from mortgagees and
landlords, in form and substance satisfactory to the Secured Party in its
discretion, for each location where any Collateral may from time to time be
located.
(b)    Power of Attorney.     The Debtor hereby irrevocably constitutes and
appoints the Secured Party and its designees as attorney‑in‑fact of the Debtor,
with power of substitution, with full authority in the place of Debtor and in
the name of Debtor or otherwise to execute and file in the name and on behalf of
the Debtor such additional financing statements as the Secured Party may request
and to execute such other documents and instruments and to take all such other
actions which the Debtor is obligated to execute or perform under this Agreement
or which are in furtherance of the rights of the Secured Party under this
Agreement, including, if an Event or Default shall have occurred and be
continuing or if the Required Lenders shall have demanded payment of the Secured
Obligations:
(i)    to obtain and adjust insurance and to execute any proof of claim,
subrogation receipt and any other document required by any insurance company in
connection with payment of claims,
(ii)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,
(iii)    to receive, endorse, and collect any notes, checks, money orders,
drafts or other instruments, documents, bills of lading, warehouse receipts and
chattel paper, in connection with the Collateral and insurance thereon,
(iv)    to pay or discharge any taxes, Liens or other encumbrances levied or
placed on the Collateral, and

- 14 –





--------------------------------------------------------------------------------

Exhibit 10.3



(v)    to file any claims, take any action or institute any proceedings which
the Secured Party or Required Lenders may deem necessary or desirable for: (A)
the collection of any of the Collateral or (B) otherwise to protect, preserve
and enforce the rights of the Secured Party with respect to any of the
Collateral.
(c)    Documentary Tax.     The Debtor agrees to procure, pay for, affix to any
and all documents and cancel any documentary tax stamps required by and in
accordance with applicable law, and the Debtor will indemnify and hold the
Secured Party and the Lenders harmless against any liability (including interest
and penalties) in respect of such documentary stamp taxes.
(d)    UCC Statements.     The Secured Party may at any time and from time to
time, at the expense of the Debtor, file financing statements, continuation
statements and amendments thereto that describe the Collateral as “all assets”
of the Debtor or words of similar effect and which contain any other information
required by the UCC (including Part 5 thereof) for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether the Debtor is an organization, the type of
organization and any organization identification number issued to the Debtor.
The Debtor agrees to furnish any such information to the Secured Party promptly
upon request. Any such financing statements, continuation statements or
amendments may be signed, if necessary, by the Secured Party on behalf of the
Debtor and may be filed at any time with or without any signature of the Debtor
or the Secured Party in any jurisdiction.
(e)    Control.     The Debtor shall at any time and from time to time take such
steps as the Secured Party or Required Lenders may request for the Secured Party
to (i) deliver notice to, and obtain an acknowledgment, in form and substance
satisfactory to the Secured Party, of any bailee or other Person having
possession of any of the Collateral, of the Agent’s first priority lien therein
pursuant to a control agreement in form and substance acceptable to the Secured
Party in its sole discretion (under which the bailee or such Person that holds
such Collateral (A) agrees that upon receipt of notice from the Secured Party,
it will comply with instructions relating to such Collateral from the Secured
Party and (B) waives any Lien it may have with respect to such Collateral),
(ii) obtain “control” of any investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such terms are defined
in the UCC with corresponding provisions in Sections 9-104, 9-105, 9-106 and
9-107 of the UCC, relating to what constitutes “control” for such items of
Collateral), with any agreements establishing control to be in form and
substance satisfactory to the Secured Party; and, without limiting the
foregoing, such agreements shall require that each securities intermediary,
commodity intermediary and bank shall at all times after the occurrence of any
Event of Default or after a demand for payment of the Obligations, comply solely
with directions from and make payments solely to the Secured Party, without the
consent of the Debtor unless otherwise agreed therein by the Secured Party, and
(iii) otherwise insure the continued perfection and priority of the Secured
Party’s security interest in any of the Collateral and of the preservation of
its rights therein. The provisions of this paragraph shall not apply to (A) any
deposit account for which the Debtor, the depositary bank and the Secured Party
have entered into a cash collateral agreement specially negotiated among the
Debtor, the depositary bank and

- 15 –





--------------------------------------------------------------------------------

Exhibit 10.3



the Secured Party for the specific purpose set forth therein, (B) a deposit
account for which the Secured Party is the depositary bank and is in automatic
control, and (C) deposit accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Debtor's employees. Rabobank hereby acknowledges that, as of the date
hereof, it maintains account number _______ for the benefit of the Debtor and
upon instruction by the Secured Party (after the occurrence of an Event of
Default or demand by the Required Lenders for payment of the Secured
Obligations), shall no longer permit the Debtor access to or the ability to
withdraw from such deposit account.
(f)    Certain Securities.     If the Debtor shall at any time hold or acquire
any certificated securities (other than the SGB note), the Debtor shall
forthwith endorse, assign and deliver the same to the Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Secured Party may from time to time specify.
Section 9.Special Provisions Concerning Remedies and Sale. In addition to any
rights and remedies now or hereafter granted under applicable law and not by way
of limitation of any such rights and remedies, the Secured Party shall have all
of the rights and remedies of a secured party under the UCC and the Uniform
Commercial Code as enacted in any other applicable jurisdiction and all the
rights and remedies provided herein, in the Credit Agreement and in any other
Loan Document. Without in any way limiting the foregoing, upon the occurrence of
an Event of Default and for so long as such Event of Default is continuing (or
after demand by the Required Lenders for payment of the Secured Obligations),
the Secured Party may at any time and from time to time pursue any one or more
of the following remedies:
(a)    Certain Remedies.     The Secured Party shall have the right, without
notice to, or assent by, the Debtor, in the name of the Debtor or in the name of
the Secured Party or otherwise:
(vi)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance for any of the moneys due and to become due under or in respect
of the Collateral or any part thereof;
(vii)    to extend the time of payment of, compromise or settle for cash, credit
or otherwise, and upon any terms and conditions, any of the moneys due and to
become due under or in respect of the Collateral or any part thereof;
(viii)    to endorse the name of the Debtor on any checks, drafts or other
orders or instruments for the payment of moneys payable to the Debtor;
(ix)    to file any claims and commence, maintain or discontinue any actions,
suits or other proceedings deemed by the Secured Party necessary or advisable
for the purpose of collecting or enforcing payment of any moneys due and to
become due under or in respect of the Collateral or any part thereof;
(x)    without limitation of Section 5(f)(i) above, to notify any or all Account
debtors and other obligors under any or all of the Accounts and other Collateral
of the

- 16 –





--------------------------------------------------------------------------------

Exhibit 10.3



Secured Party’s Lien and to make payment thereof directly to the Secured Party
for the account of the Secured Party and to require the Debtor to forthwith give
similar notice to such Account debtors and other obligors;
(xi)    to transfer to and/or register in the name of the Secured Party or its
nominee all or any part of the Collateral and exercise all rights pertaining to
such Collateral as if it were the absolute owner thereof, upon such terms and
conditions as the Secured Party may determine;
(xii)    to take possession of any or all of the Collateral and, for that
purpose, to enter, with the aid and assistance of any Person or Persons and with
or without legal process any premises where the Collateral or any part thereof
is or may be placed or assembled without liability for trespass or otherwise and
to remove any of such Collateral, or to remain upon such premises and use the
same without rent for the purposes of processing and/or realizing upon the
Collateral;
(xiii)    to execute any instrument and do all other things necessary and proper
in the sole discretion of the Secured Party or the Required Lenders to protect,
preserve and realize upon the Collateral and the other rights contemplated
hereby;
(xiv)    after the occurrence and during the continuance of an Event or Default
or after demand by the Required Lenders for payment of the Secured Obligations,
to require the Debtor to deliver, at the Debtor's expense, any or all Collateral
to the Secured Party at a place designated by the Secured Party;
(xv)    to exercise any or all rights and remedies available to the Secured
Party under any or all of the other Security Documents; and
(xvi)    without obligation to resort to other security, at any time and from
time to time, to sell, re‑sell, lease, re-lease, grant options for, assign and
deliver all or any of the Collateral, together with all right, title and
interest, claim and demand therein and all right of redemption thereof, in its
then condition or after further processing, in one or more parcels at the same
or different times, at any exchange, broker’s board or any of the Secured
Party’s or Debtor’s offices or places of business, with or without
representations or warranties, at public or private sale, for cash, upon credit
or for future delivery, and at such price or prices and on such terms as the
Secured Party in its sole discretion may determine.
The Debtor hereby agrees that except as provided by law and as expressly
provided herein, all of the foregoing rights may be exercised by the Secured
Party without demand, advertisement or notice, all of which are hereby expressly
waived. The Secured Party shall not be obligated to do any of the acts herein
authorized, but in the event that the Secured Party elects to do any such act,
the Debtor waives all claims, damages and demands against the Secured Party to
the extent permitted by law.
By accepting the benefits of this Agreement and each other Security Document,
the Secured Creditors expressly acknowledge and agree that this Agreement and
each other Security

- 17 –





--------------------------------------------------------------------------------

Exhibit 10.3



Document may be enforced only by the action of the Secured Party acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Agreement or
to realize upon the security to be granted hereby, it being understood and
agreed that such rights and remedies may be exercised by the Secured Party for
the benefit of the Secured Creditors upon the terms of this Agreement and the
other Security Documents.
(b)    Receivers.     The Secured Party may commence legal proceedings for the
appointment of a receiver or receivers (to which the Secured Party shall be
entitled as a matter of right) to take possession of the Collateral pending the
sale or other disposition thereof pursuant either to the powers granted by this
Agreement or to a judgment, order or decree in any judicial proceeding for the
foreclosure or involving the enforcement of this Agreement.
(c)    Rights Relating to Sale.     Upon any sale or other disposition of any of
the Collateral, whether made under the powers given under this Agreement or
under judgment, order or decree in any judicial proceeding for the foreclosure
or involving the enforcement of this Agreement:
(i)    the Secured Party and the Secured Creditors may bid for and purchase the
property being sold, and upon compliance with the terms of sale the Secured
Party and/or the Secured Creditors may hold, retain, possess and dispose of such
property in its or their own absolute right without further accountability, and
may in lieu of cash, in paying the purchase price therefor, deliver any
instruments evidencing the Secured Obligations or agree to the satisfaction of
all or a portion of the Secured Obligations;
(ii)    the Secured Party may make and deliver to the purchaser or purchasers a
good and sufficient deed, bill of sale and instrument of assignment and transfer
of the property sold, but if so requested by the Secured Party or by any
purchaser, the Debtor shall ratify and confirm any such sale or transfer by
executing and delivering to the Secured Party or to such purchaser all property,
deeds, bills of sale, instruments of assignment and transfer and releases as may
be designated in any such request;
(iii)    the Secured Party is hereby irrevocably appointed the true and lawful
attorney‑in‑fact of the Debtor in its name and stead, to make and execute all
necessary deeds, bills of sale and instruments of assignment and transfer of the
property sold or disposed of and for such other purposes as are necessary or
desirable to effectuate the provisions of this Section 9;
(iv)    all right, title, interest, claim and demand whatsoever at law, in
equity or otherwise of the Debtor of, in and to the property so sold or disposed
of shall be divested; such sale or disposition shall be a perpetual bar both at
law and in equity against the Debtor, its successors and assigns, and against
any and all Persons claiming or who may claim the property sold or any part
thereof from, through or under the Debtor, its successors or assigns;
(v)    the receipt of the Secured Party or of the officer thereof making such
sale shall be a sufficient discharge to the purchaser or purchasers at such sale
for the

- 18 –





--------------------------------------------------------------------------------

Exhibit 10.3



purchase price, and such purchaser or purchasers, and its successors, assigns or
personal representatives shall not, after paying such purchase price and
receiving such receipt of the Secured Party or of such officer therefor, be
obligated to see to the application of such purchase price or be in any way
liable for any loss, misapplication or nonapplication thereof; and
(vi)    to the extent that it may lawfully do so, the Debtor agrees that it will
not at any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of any appraisement, valuation, stay, extension or
redemption laws or any law permitting it to direct the order in which the
Collateral or any part thereof shall be sold, now or at any time hereafter in
force, which may delay, prevent or otherwise affect the performance or
enforcement of this Agreement, the Credit Agreement, the Notes, the Loan
Documents, or any other agreement or instrument executed in connection with the
Credit Agreement, and the Debtor hereby expressly waives all benefit or
advantage of any such laws and covenants that it will not hinder, delay or
impede the enforcement of any right granted or delegated to the Secured Party in
this Agreement, but will suffer and permit the enforcement of every such right
as though no such laws were in force.
(d)    Notice of Sale.    In the event of any sale or other disposition of
Collateral pursuant to this Section 9, the Secured Party shall, at least three
(3) Business Days before such sale or other disposition, give the Debtor notice
of its intention to sell or dispose of the Collateral, which notice the Debtor
hereby agrees to be commercially reasonable, except that, if the Secured Party
shall determine in its sole discretion that any of the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, any such sale or other disposition may be made upon such shorter notice
to the Debtor as the Secured Party determines to be commercially reasonable.
(e)    Commercially Reasonable.     To the extent that applicable law imposes
duties on the Secured Party to exercise remedies in a commercially reasonable
manner, the Debtor acknowledges and agrees that it is not commercially
unreasonable for the Secured Party (i) to fail to incur expenses reasonably
deemed significant by the Secured Party to prepare Collateral for disposition or
otherwise to complete raw materials or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consent for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account debtors or other
persons obligated on Collateral or to remove or fail to remove Liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire or not hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the

- 19 –





--------------------------------------------------------------------------------

Exhibit 10.3



reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase or fail to purchase insurance
or credit enhancements to insure the Secured Party against risks of loss,
collection or disposition of Collateral or to provide the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Secured Party, to obtain the services of
investment bankers, consultants and other professionals to assist the Secured
Party in the collection or disposition of any of the Collateral. The Debtor
acknowledges that the purpose of this paragraph is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would not be
commercially unreasonable in the Secured Party’s exercise of remedies against
the Collateral and that other actions or omissions by the Secured Party shall
not be deemed commercially unreasonable solely on account of not being indicated
in this paragraph. Without limitation of the foregoing, nothing contained in
this paragraph shall be construed to grant any rights to the Debtor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this paragraph.
Section 10.Application of Moneys.
(a)    All moneys which the Secured Party shall receive, in accordance with the
provisions hereof or pursuant to the exercise of any rights or remedies
hereunder, shall be applied in the manner and priority set forth in Section 8.2
of the Credit Agreement.


(b)    After termination of this Agreement and the Credit Agreement, the
termination of all Revolving Line Portions, and the indefeasible payment in full
of the Secured Obligations, any proceeds of the Collateral received or held by
the Secured Party shall, after making any payments required by Section
9-608(a)(1)(C) or 9-615(a)(3) of the UCC, be turned over to the Debtor or to
whosoever may be lawfully entitled thereto, without recourse to the Secured
Party and without any representations, warranties or agreements of any kind by
the Secured Party.


(c)    If, after applying any amounts which the Secured Creditors have received
in respect of the Collateral, any of the Secured Obligations remain unpaid, the
Debtor shall continue to be liable for any deficiency, together with interest at
the Default Rate from time to time in effect.


Section 11.Grant of License to Use Patents and Trademarks and Other Collateral.
For the purpose of enabling the Secured Party to exercise rights and remedies
hereunder at such time as the Secured Party, without regard to this Section 11,
shall be entitled to exercise such rights and remedies, the Debtor hereby grants
to the Secured Party an irrevocable, non‑exclusive license (exercisable without
payment of royalty or other compensation to the Debtor) to use, license or
sublicense any Patent, Trademark and other Collateral, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer equipment and software and programs used
for the compilation or printout thereof.

- 20 –





--------------------------------------------------------------------------------

Exhibit 10.3



Section 12.Miscellaneous.
(a)    Notices.     Any notice or demand upon the Debtor or the Secured Party
pursuant to this Agreement shall be deemed to have been sufficiently given or
served for all purposes hereof when given in the manner provided in the Credit
Agreement and shall be effective as provided therein.
(b)    No Waiver; Amendments.     No failure or delay on the part of the Secured
Party in exercising any of its rights, remedies, powers and privileges hereunder
or partial or single exercise thereof shall constitute a waiver thereof. None of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by the Debtor and
the Secured Party and otherwise in accordance with the terms of the Credit
Agreement. No notice to or demand on the Debtor in any case shall entitle the
Debtor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Secured Party
to any other or further action in any circumstances without notice or demand on
the Debtor.
(c)    No Impairment of Obligations.     The obligations of the Debtor hereunder
shall remain in full force and effect without regard to and shall not be
impaired by (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Debtor, or (ii) any
exercise, non‑exercise or waiver of any right, remedy, power or privilege under
or in respect of the Credit Agreement, the Notes, this Agreement or the other
Loan Documents, in each case whether or not the Debtor shall have notice or
knowledge of any of the foregoing. The rights and remedies of the Secured Party
herein provided are cumulative and not exclusive of any rights or remedies which
the Secured Party would otherwise have.
(d)    Successors and Assigns; Survival.     This Agreement shall be binding
upon the Debtor and its successors and assigns and shall inure to the benefit of
the Secured Party and its successors and assigns, except that the Debtor may not
transfer or assign any of its obligations, rights or interest hereunder without
the prior written consent of the Secured Party and any such purported assignment
by the Debtor without such consent shall be void. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement.
(e)    Headings; Certain Terms.     The descriptive headings of the sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement. All uses herein
of the masculine gender or of singular or plural terms shall be deemed to
include uses of the feminine or neuter gender, or plural or singular terms, as
the context may require. The terms “includes”, “included” and “including” are
not limiting.
(f)    Severability.     Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

- 21 –





--------------------------------------------------------------------------------

Exhibit 10.3



(g)    Governing Law.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, except to the extent that matters of title,
creation, perfection or priority of the security interests granted hereby or
procedural issues of foreclosure are required to be governed by the laws of the
state in which the Collateral or any part thereof is located.
(h)    Debtor Remains Liable.     Anything herein, in the Credit Agreement or in
the other Loan Documents to the contrary notwithstanding, (i) the Debtor shall
remain liable to perform all of the obligations, if any, assumed by it with
respect to the Collateral, (ii) the Secured Party shall not have any obligations
or liabilities with respect to any Collateral by reason of or arising out of
this Agreement and shall not be required or obligated in any manner to exercise
any of its rights hereunder, to make any inquiry as to the nature or sufficiency
of any payment received in respect of any Collateral, to present or file any
claim, to take any action to enforce any performance or to collect any amounts
which may have been assigned to the Secured Party or to which the Secured Party
may be entitled at any time or times or to perform or fulfill any of the
obligations of the Debtor under, pursuant to or in respect of any Collateral,
and (iii) the exercise by the Secured Party of any rights hereunder or under the
other Loan Documents shall not release the Debtor from any such obligations.
(i)    Counterparts.     This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
(j)    Jurisdiction.     The Debtor hereby agrees that any legal action or
proceeding against the Debtor with respect to this Agreement may be brought in
the courts of the State of New York in The City of New York or of the United
States of America for the Southern District of New York and appellate courts
from any thereof, and, by execution and delivery hereof, the Debtor accepts and
consents to, for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Nothing herein shall
limit the right of the Secured Party to bring proceedings against the Debtor in
any other jurisdiction. The Debtor irrevocably consents to the service of
process in any such legal action or proceeding by personal delivery or by the
mailing thereof by the Secured Party by registered or certified mail, return
receipt requested, postage prepaid, to the address specified in the Credit
Agreement for notices to the Debtor, such service of process by mail to be
deemed effective on the fifth day following such mailing and such service of
process by personal delivery to be deemed effective on the date of delivery. The
Debtor agrees that a final judgment in any such legal action or proceeding shall
be conclusive and may be enforced in any manner provided by law.
(k)    Waiver of Punitive Damages.     NO CLAIM MAY BE MADE BY THE DEBTOR
AGAINST ANY SECURED CREDITOR OR THE AFFILIATES, DIRECTORS, PARTNERS, OFFICERS,
EMPLOYEES, ATTORNEYS OR AGENTS OF ANY SECURED CREDITOR, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES OR, TO THE FULLEST EXTENT PERMITTED BY LAW,
FOR ANY PUNITIVE DAMAGES IN

- 22 –





--------------------------------------------------------------------------------

Exhibit 10.3



RESPECT OF ANY CLAIM OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT,
STATUTORY LIABILITY, OR ANY OTHER GROUND) BASED ON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE SECURED OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND THE DEBTOR
HEREBY WAIVES, RELEASES AND AGREES NEVER TO SUE UPON ANY CLAIM FOR ANY SUCH
DAMAGES, WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER ARISES AND WHETHER OR NOT IT
IS NOW KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
(l)    Jury Trial Waiver.     EACH OF THE SECURED PARTY AND THE DEBTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS EITHER MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE SECURED CREDITORS OR THE DEBTOR. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE SECURED PARTY ENTERING INTO THIS AGREEMENT, FOR THE LENDERS
AND THE SECURED PARTY ENTERING INTO THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
Section 13.UCC Releases, etc.
At such time as all Secured Obligations shall have been paid in full in cash and
the Revolving Line Portions have terminated, upon request of the Debtor and at
the Debtor’s expense, the Secured Party shall promptly file UCC releases with
respect to all of the Collateral.

- 23 –





--------------------------------------------------------------------------------

Exhibit 10.3



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.


Addresses                    A-MARK PRECIOUS METALS, INC.,
            as Debtor
                        


By____________________________
Fax No.:    Name:
Title:


By____________________________
Name:
Title:






COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as administrative agent, as Secured
Party and as a depositary bank
245 Park Avenue
New York, New York 10167
Attn: Mr. Paul Moisselin
Fax No.: (914) 304-9321
By____________________________
Name:
Title:


By____________________________
Name:
Title:









--------------------------------------------------------------------------------


- 24 –





--------------------------------------------------------------------------------

Exhibit 10.3



Schedule 1




DESCRIPTION OF ASSIGNED AGREEMENTS, ETC.




As used in the Security Agreement to which this Schedule is attached, the term
“Assigned Agreements” includes but is not limited to:


All present and future contracts and agreements.





- 25 –





--------------------------------------------------------------------------------

Exhibit 10.3



Schedule 2




DESCRIPTION OF PATENT AND TRADEMARK COLLATERAL




A. As used in the Security Agreement to which this Schedule is attached, the
term “Patents” includes but is not limited to:




Title
Serial No.
Record &
Title Holder
Inventor
Filing Date
 
 
 
 
 











B. As used in the Security Agreement to which this Schedule is attached, the
term “Trademarks” includes but is not limited to:


Jurisdiction of Registration
Trademark
Trademark Registration Number(s)
Filing Date
 
 
 
 







C.    Debtor holds licenses with respect to Patents and Trademarks as follows:













- 26 –





--------------------------------------------------------------------------------

Exhibit 10.3



Exhibit A


PERFECTION CERTIFICATE
(UCC Financing Statements)


Each of the undersigned, the ____ and ____ of A-Mark Precious Metals, Inc., a
Delaware corporation (the "Debtor"), hereby certifies, with reference to the
Security Agreement dated as of March 31, 2016 (terms defined in such Security
Agreement having the same meanings herein as specified therein), between the
Debtor and Coöperatieve Rabobank U.A., New York Branch, in its capacity as
Administrative Agent (in such capacity, the "Secured Party"), to the Secured
Party as follows:


1.    Name. The exact legal name of the Debtor as that name appears on its
Certificate of Incorporation is as follows:




2.    Other Identifying Factors.
    
(a)    The following is a mailing address for the Debtor:
    
(b)    If different from its indicated mailing address, the Debtor's place of
business or, if more than one, its chief executive office is located at the
following address:
        
Address        County        State        Country






(c)    The following is the type of organization of the Debtor:
(d)    The following is the jurisdiction of the Debtor's organization:
(e)    The following is the Debtor's state issued organizational identification
number [state "None" if the state does not issue such a number]:


3.    Other Names, etc.
    
(a)    The following is a list of all other names (including trade names or
similar appellations) used by the Debtor, or any other business or organization
to which the Debtor became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past six years:
    
(b)    Attached hereto as Schedule 3 is the information required in Section 2
for any other business or organization to which the Debtor became the successor
by merger, consolidation, acquisition of assets, change in form, nature or
jurisdiction of organization or otherwise, now or at any time during the past
six years.


4.    Other Current Locations.

- 27 –





--------------------------------------------------------------------------------

Exhibit 10.3



    
(a)    The following are all other locations in which the Debtor maintains any
books or records relating to any of the Collateral consisting of accounts,
instruments, chattel paper, general intangibles or mobile goods:
        
Address        County        State        Country






(b)    The following are all other places of business of the Debtor:
        
Address        County        State        Country






(c)    The following are all other locations where any of the Collateral
consisting of inventory or equipment is located:
        
Address        County        State        Country






(d)    The following are the names and addresses of all persons or entities
other than the Debtor, such as lessees, consignees, warehousemen, terminals,
transporters, carriers or purchasers of chattel paper, which have possession or
are intended to have possession of any of the Collateral consisting of
instruments, documents, chattel paper, inventory or equipment:
        
Name        Mailing Address        County        State    Country






5.    Prior Locations.
    
(a)    Set forth below is the information required by Section 4 (a) or (b) with
respect to each location or place of business previously maintained by the
Debtor at any time during the past six years:
        
Address        County        State        Country






(b)    Set forth below is the information required by Section 4(c) or (d) with
respect to each other location at which, or other person or entity with which,
any of the Collateral consisting of instruments, documents, chattel paper,
inventory or equipment has been previously held at any time during the past six
years:

- 28 –





--------------------------------------------------------------------------------

Exhibit 10.3



        
Name        Mailing Address        County        State    Country






6.    Fixtures, etc. Attached hereto as Schedule 6 is the information required
by UCC
Section 9-502(b) of each state in which any of the Collateral consisting of
fixtures, as extracted collateral or timber to be cut are or are to be located
and the name and address of each real estate recording office where a mortgage
on the real estate on which such fixtures are or are to be located would be
recorded.


7.    Unusual Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 7 attached hereto, all of
the Collateral has been originated by the Debtor in the ordinary course of the
Debtor's business or consists of goods which have been acquired by the Debtor in
the ordinary course from a person in the business of selling goods of that kind,
including Affiliates of the Debtor.


8.     Deposit Accounts, etc. Schedule 8 sets forth each deposit account,
securities account and commodities account maintained by the Debtor.


9.    Commercial Tort Claims. Schedule 9 sets forth all commercial tort claims
of the Debtor on the date hereof.


IN WITNESS WHEREOF, we have hereunto signed this Certificate on March __, 2016.


A-MARK PRECIOUS METALS, INC.


By: _____________________
Name:
Title:


By: _____________________
Name:
Title:



- 29 –



